Title: To George Washington from Nathaniel Stevens, 12 July 1781
From: Stevens, Nathaniel
To: Washington, George


                  
                     Sir
                     Fishkill 12th July 1781
                  
                  I wrote to your Excellency the 4th and 7th Instant, from Hartford, Informing your Excellency the measures I had taken and the knowledge obtained of Supplies comeing on, which I expect your Excellency has received.
                  I would now inform your Excellency that I find they are collecting and forwarding beef Cattle for the army in almost every place I came through, but that I could learn nothing from Col. Wadsworth, the person he refered me to for information, or by repeated enquiries the circutious route I came, for that purpose, who the person was that contracted to furnish beef on Account of Rhoad Island, or where he resided.  I have the Honour to be Your Excellencys most Obedient Servant
                  
                     N. Stevens D.C.G. Issues
                  
               